Citation Nr: 0127530	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  01-06 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 23, 
2000, for dependency and indemnity compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that established service connection for the 
cause of the veteran's death.  The appellant disagrees with 
the effective date assigned for dependency and indemnity 
compensation benefits.  A hearing was held before the 
undersigned Board member via video-conference in October 
2001. 


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1997.

2.  On July 24, 1997, the RO received an application for 
burial benefits which specifically indicated that the 
appellant was not claiming that the cause of the veteran's 
death was due to service.

3.  On October 23, 2000, the RO received the appellant's 
application for dependency and indemnity compensation 
benefits.



CONCLUSION OF LAW

The criteria required for an earlier effective date for the 
grant of dependency and indemnity compensation benefits are 
not met.  38 U.S.C.A. § 5110(d) (West 1991 & Supp. 2001), 
38 C.F.R. §§ 3.150(b); 3.400(c)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that, with respect 
to this claim, all relevant evidence has been properly 
developed and that no further assistance to the appellant is 
required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  As will be discussed 
below, earlier effective date claims, such as the one before 
the Board in the decision below (involving death benefits), 
generally involve a determination as to when a claim, formal 
or informal, was received.  The relevant evidence to review 
is already of record, and the appellant does not claim 
otherwise.  In any event, through the issuance of the March 
2001 statement of the case and through discussion during the 
October 2001 video-conference hearing, the appellant and her 
representative had been put on notice as to the evidence 
generally necessary to substantiate such claims.

A review of the record reflects that the veteran died on July 
[redacted], 1997, and that on July 24, 1997, the RO received from the 
appellant an application for burial benefits (VA Form 21-
530).  On this application, signed by the appellant, a box 
was checked indicating that she was not claiming that the 
cause of the veteran's death was due to service.

On October 23, 2000, the RO received from the appellant a 
claim of entitlement to dependency and indemnity compensation 
benefits (VA 21-534) and a few days later (in October 2000), 
the RO granted service connection for the cause of the 
veteran's death and entitlement to certain educational 
benefits, effective October 23, 2000.  

In this regard, the Board notes that the effective date for 
service-connected death after separation from service is the 
first day of the month in which the veteran's death occurred 
if the claim is received within 1 year after the date of 
death; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.400(c)(2) (2001).

The appellant and her representative assert that an earlier 
effective date for dependency and indemnity compensation 
benefits is in order.  They contend, in substance, that the 
effective date of the cause of the veteran's death 
(dependency and indemnity compensation benefits) should be 
July 1997, the date she filed her application for burial 
benefits.  

They argue, essentially, and including during the video-
conference hearing, that had the RO secured the veteran's 
service records upon receipt of the burial benefits claim, it 
would have become apparent that the appellant was entitled to 
dependency and indemnity compensation benefits.  
Specifically, they point out that records would have shown 
that the veteran served in Vietnam, and that his death 
certificate already showed that he died of a disease, lung 
cancer, which is among those diseases for which service 
connection is presumed where a veteran was exposed to 
herbicides (if shown to a compensable degree within 30 years, 
as was the case here).  See 38 C.F.R. § 3.309(e) (2001).  

In this regard, it is noted that, pursuant to VA regulation, 
upon receipt of notice of death of a veteran, the appropriate 
application form will be forwarded for execution by or on 
behalf of any dependent who has apparent entitlement to 
pension, compensation, or dependency and indemnity 
compensation.  38 C.F.R. § 3.105 (2001).  

However, the Board again notes that on the application for 
burial benefits it was specifically indicated that the 
appellant was not claiming that the cause of the veteran's 
death was due to service.  During the hearing, the appellant 
testified that a family friend or a funeral home 
representative helped her fill out the papers, that she did 
not fully understand what "service-connected death" was 
when reviewing the burial benefits document, and that such 
things should have been explained to her.  The Board 
sympathizes with the appellant on this point, however, given 
that the box was specifically checked, it would be 
unreasonable to suggest that the RO should have known or 
thought that she meant otherwise, or figured that she did not 
understand what she was certifying by her signature.

That being said, the Board points out that an application for 
burial benefits, in and of itself, cannot be considered as an 
application for dependency and indemnity compensation 
benefits, unless it is indicated that such benefits are being 
sought (e.g., if the aforementioned box was checked "yes").  
See Mitscher v. West, 13 Vet. App. 123, 128 (1999); Shields 
v. Brown, 8 Vet. App. 346 (1995); Herzog v. Derwinski, 2 Vet. 
App. 502 (1992).

The Board notes that during the veteran's lifetime, service 
connection had not been established for any disabilities and 
he was not otherwise in receipt of VA pension or compensation 
at the time of his death.  Therefore, at the time the RO 
received the application for burial benefits (which was also 
the first notice of the veteran's death), it was not apparent 
that the appellant had entitlement to dependency and 
indemnity compensation benefits; as such, the RO did not err 
in not forwarding an application for such benefits to her at 
that time.  In fact, as discussed, the RO was told that such 
benefits were not being sought.  

The Board sympathizes with the appellant.  In this case, 
however, the requirements for entitlement to an earlier 
effective date for the grant of dependency and indemnity 
compensation benefits are not met.  The date of receipt of 
the October 23, 2000, application for dependency and 
indemnity compensation benefits is controlling.  
Additionally, because it was received more than a year after 
the date of the veteran's death, the effective date of 
October 23, 2000, is proper.  See 38 U.S.C.A. §§ 5110(d)(1) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(c)(2) (2001).

The requirements for entitlement to an earlier effective date 
for the grant of dependency and indemnity compensation 
benefits are not met as a matter of law.  Shields; supra; 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal is 
denied.


ORDER

Entitlement to an earlier effective date for the grant of 
dependency and indemnity compensation benefits is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

